Citation Nr: 0407978	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
left hip disorder to include a total left hip arthroplasty 
with Legg-Perthes disease and changes of the left femoral 
head and hip joint.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disorder to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The veteran's left hip disorder is manifested by 
subjective complaints of pain and objective findings of 
markedly severe discomfort when bearing weight, weakness, and 
painful and limited range of motion.

2.  The veteran's lumbar spine disorder is manifested by 
subjective complaints of pain and by objective findings of 
severe and painful range of motion.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for residuals of a 
left hip replacement have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2003).

2. The criteria for a 40 percent rating for a lumbar spine 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran or appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   

The Board notes that this matter was previously remanded for 
further development in compliance with the VCAA.  In June 
2003, the matter was remanded for VA examinations.  The June 
2003 remand specifically requested that a VA examiner provide 
an opinion regarding the severity of the veteran's disorders.  
In this case, the matter has been further developed as 
instructed by the Board, and VA satisfied its duties to the 
veteran in August 2002 and June 2003 VCAA letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  

In the present case, an informal claim for an increased 
rating was received prior to the date of VCAA enactment.  
Thereafter, in a rating decision dated in November 1999 the 
veteran's left hip disorder rating was continued, and the 
veteran's lumbar spine disorder was service-connected and 
assigned a 10 percent disability rating.  Only after that 
rating action was promulgated did the AOJ, in August 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. A. § 7104(a), all questions in a 
matter which under 38 U.S.C. A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. A. § 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in August 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and Supplemental Statements of the Case were 
provided to the appellant.  Moreover, the matter was remanded 
in June 2003 and a second VCAA letter was issued to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In this case, the veteran's service medical records are on 
file, as are his treatment records from the VA Medical Center 
(VAMC) in New Orleans and correspondence from the veteran's 
private physician, Dr. Leist.  There is no indication of 
relevant, outstanding records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

The veteran was afforded a VA medical examination in July 
2003.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The examination report obtained is 
thorough and contains sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Moreover, the veteran previously underwent a VA 
examination in September 1999.  Thus, the Board finds that 
further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with regard to both 
issues on appeal.

I.  Procedural History

The veteran's left hip disorder was service-connected 
effective July 1977, and a 20 percent rating was assigned.  
In July and August 1985, the veteran underwent a total left 
hip arthroplasty due to Legg-Perthes disease.  A November 
1985 rating decision assigned a 100 percent rating from July 
1985 to September 1986.  Effective October 1986, the veteran 
was assigned a 30 percent rating.  Upon a claim for an 
increase, effective July 1990, the veteran's disability 
rating was increased to 50 percent.  In May 1999, the veteran 
filed a claim for an increased rating.  A November 1999 
rating decision continued the veteran's 50 percent disability 
rating.

In May 1999, the veteran also filed a claim of service 
connection for degenerative arthritis of the lumbar spine 
secondary to his left hip disorder.  The November 1999 rating 
decision granted service connection and assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
The veteran duly appealed, and a June 2000 Supplemental 
Statement of the Case increased the veteran's initial rating 
to 20 percent.

II.  Factual History

At a VA examination in September 1999, the veteran complained 
of pain in the left hip when sitting or walking.  He stated 
that his back would "slip out of place" which required 
treatment with a chiropractor.  Physical examination noted 
the veteran's weight of 350 pounds on a 5 foot 10 inch frame.  
The veteran limped on the left when walking.  Range of motion 
of the lumbar spine was severely restricted because of pain 
and extreme obesity.  Forward flexion was to 25 degrees, 
extension to 15 degrees, and lateral bending to 15 degrees 
producing moderate pain with range of motion.  X-ray 
examination of the lumbar spine revealed mild-to-moderate 
degenerative arthritis.  The examiner opined that the 
degenerative arthritis was related to the veteran's obesity, 
however, it was aggravated by his limp from his total hip 
arthroplasty.  Range of motion of the right hip was as 
follows:  flexion was to 80 degrees; extension was to 10 
degrees; abduction was to 35 degrees; adduction was to 25 
degrees; rotation was to 10 degrees; and rotation was to 10 
degrees each way.  Range of motion of the left hip was as 
follows:  flexion to 60 degrees; extension to 10 degrees; 
abduction to 35 degrees; adduction to 15 degrees; external 
rotation to 10 degrees; and internal rotation to 5 degrees.  
The veteran experienced pain with all motions.  It was noted 
that the left leg was one inch shorter than right.  Some 
eccentric wear was noted on the acetabular components of the 
left hip which would require closer observation and the 
possibility of revision surgery.  The examiner opined that 
post-surgery, a limp was evident as was limitation of motion 
and pain with range of motion and walking.  Considerable 
limitation of activities, weakness and endurance was noted as 
related to his left hip disorder.

At an RO hearing in May 2000, the veteran complained of 
constant pain in his hip.  The veteran described having to 
adjust his hip prior to walking and stated that his muscle 
strength was deteriorating.  He stated that when his hip 
became misaligned it affected his back disorder.  

Correspondence dated in September 2002 from a private 
chiropractor, Dr. Leist, stated that the veteran was 
undergoing treatment for a chronic reoccurring back 
condition.  Symptoms of pain were experienced in the 
cervical, thoracic and lumbar spine.  The physician stated 
that the veteran had chronic degenerative arthritis which was 
worsening over time.  Treatment consisted of physical therapy 
and joint mobilization.

In July 2003, the veteran was afforded another VA 
examination.  The veteran complained of significant aching in 
his knee.  On physical examination, the examiner noted a 
"massively obese individual" weighing 387 pounds on a 5 
foot, 10 inch frame.  The examiner opined that the veteran 
was 230 pounds overweight.  The veteran walked with an 
antalgic gait to diminish weight bearing in his left lower 
extremity.  On examination of the lumbar spine, the examiner 
noted that it was difficult for the veteran to bend in 
different directions, as it was necessary to bear his weight 
on his cane.  The veteran stood in an extremely lordotic 
position in which his back was hyperextended approximately 25 
degrees due to massive abdominal obesity.  Bilateral straight 
leg raising test was negative, and he had normal reflexes.  
Range of motion of the spine was impossible to test because 
of the veteran's necessity to use the cane.  The diagnosis 
was mild osteoarthritis of the lumbar spine with lumbar 
strain accentuated by obesity.  An X-ray examination revealed 
minimal osteoarthritis.  Physical examination of the left hip 
revealed marked discomfort when attempting to bear weight on 
the left lower extremity.  His left leg was one inch shorter 
than the right.  Range of motion was diminished with internal 
rotation to 20 degrees, external rotation to 60 degrees, 
extension to 30 degrees, and flexion to 70 degrees.  The 
examiner's diagnosis was severe osteoarthritis of the left 
hip.  It was the examiner's opinion that the majority of the 
veteran's problems including his aggravation of his hip 
condition was due to his weight.

III.  Law & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Diagnostic Code 5054 provides that a 100 percent rating is 
assignable for one year following implantation of a hip 
prosthesis.  Subsequent to the one year period, a 50 percent 
rating is warranted for moderately severe residuals of 
weakness, pain or limitation of motion.  A 70 percent rating 
is assigned for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
Post-surgery, a maximum rating of 90 percent is assigned 
following implantation of prosthesis with painful motion or 
weakness such as to require the use of crutches.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054 (2003).

For the veteran's lumbar spine disorder, the veteran is 
currently assigned a maximum schedular rating of 20 percent 
under Diagnostic Code 5003, Degenerative Arthritis.

Evaluation of limitation of motion of the lumbar spine under 
Diagnostic Code 5292 assigns a maximum schedular rating of 40 
percent for severe limitation of motion.  

IV.  Analysis

Left hip disorder

In accordance with Diagnostic Code 5054, the RO assigned a 
temporary 100 percent rating from July 1985 through September 
1986, based on left hip replacement.  After the temporary 
total rating mentioned in Code 5054 expired, the left hip 
replacement was to be rated based on residuals.  The RO 
assigned a left knee disability rating of 30 percent from 
October 1986.  Effective July 1990, the veteran's disability 
rating was increased to 50 percent.  

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds that the veteran now has markedly 
severe residual weakness, pain and limitation of motion, and 
such supports an increased rating to 70 percent for this 
disability.

Based upon a review of the evidence of record, the Board 
finds that, with resolution of reasonable doubt in the 
veteran's favor, the veteran's service-connected left hip 
disability is best characterized by the criteria for a 70 
percent rating under Diagnostic Code 5054.  In this regard, 
the Board notes that the veteran's residual symptomatology 
following his total left hip replacement can no longer be 
evaluated as 100 percent disabling under Diagnostic Code 5054 
because such total evaluation is limited to one year 
following implantation of the prosthesis, and the RO has 
already granted the total evaluation for one year.  A 90 
percent disability rating is not warranted because there is 
no evidence of painful motion or weakness as to require the 
veteran to use crutches.  The July 2003 examiner noted the 
veteran's use of a cane; however, it appears that this is in 
part due to his obesity and back disorder.  The Board has 
also considered the examiner's opinion that the majority of 
the veteran's complaints, including aggravation to his hip, 
stem from his obesity.  Thus, the Board finds that the 70 
percent evaluation under Diagnostic Code 5054 is the most 
appropriate evaluation considering the veteran's 
symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5054 
(2003).  In this regard, the Board finds that after analyzing 
the medical evidence prepared subsequent to the veteran's 
left hip replacement, and considering the examiners' opinions 
collectively, the Board finds that the veteran has had 
significant weakness and severe painful range of motion.  In 
light of such clinical observations, the Board finds that the 
veteran's left hip disability most closely approximates the 
criteria for a 70 percent evaluation under the provisions of 
38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5054).  
Accordingly, the Board concludes that a 70 percent evaluation 
is now warranted.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45); however, the analysis in DeLuca does not assist 
the veteran, as a disability rating under Diagnostic Code 
5054 already specifically contemplates the veteran's residual 
symptomatology, including pain and functional loss.  No basis 
exists for a higher schedular rating under another diagnostic 
code, as Diagnostic Code 5054 speaks directly to rating hip 
replacement residuals, and the application of an analogous 
rating is inappropriate on the facts of the post-surgical 
findings.  38 C.F.R. § 4.20 (2003).  

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected left hip disorder under Diagnostic Codes 5003 and 
5054, which is allowed so long as the evaluation of a left 
hip disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  The July 2003 examiner 
diagnosed severe osteoarthritis of the left hip.  According 
to Diagnostic Code 5003, however, arthritis is rated based on 
limitation of motion, which in this case has already been 
taken into consideration in assigning a 70 percent disability 
rating under Diagnostic Code 5054.

In summary for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence supports a 
rating of 70 percent for the veteran's left hip disorder.

Lumbar spine disorder

In rating the service-connected lumbar spine disorder, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5003 and 5292.  In Butts v. Brown, 5 Vet. 
App. 532 (1993), the Court held that the selection of the 
proper diagnostic code is not a question of law subject to 
the de novo standard of review.  Accordingly, the Court held 
in Butts that as VA and the Board possess specialized 
expertise in determining the application of a particular 
diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board notes that the veteran is receiving the maximum 
schedular rating under Diagnostic Code 5003 for his lumbar 
spine disorder.  The Board has determined that the veteran's 
lumbar spine disorder should be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Consequently, the Board will 
consider whether the veteran is entitled to a rating in 
excess of 20 percent under Diagnostic Code 5292.  The Board 
has given consideration to the possibility of assigning 
separate evaluations for the veteran's service-connected 
lumbar spine disorder under Diagnostic Codes 5003 and 5292, 
which is allowed so long as the evaluation of a left knee 
disorder under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  According to Diagnostic 
Code 5003, however, arthritis is rated based on limitation of 
motion, which in this case is taken into consideration in 
rating under Diagnostic Code 5292.

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds that the veteran now has severe 
limitation of motion in the affected extremity, and such 
supports an initial compensable rating of 40 percent for this 
disability.

Based upon a review of the evidence of record, the Board 
finds that, with resolution of reasonable doubt in the 
veteran's favor, the veteran's service-connected lumbar spine 
disability is best characterized by the criteria for a 40 
percent rating under Diagnostic Code 5292.  Thus, the Board 
finds that the 40 percent evaluation is the maximum schedular 
evaluation assignable under Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  In this regard, the 
Board finds that, after analyzing the medical evidence, the 
veteran has severe limited range of motion in the lumbar 
spine.  The July 2003 examiner was unable to perform range of 
motion studies; however, the September 1999 examiner noted 
that the veteran's range of motion was severely restricted 
due to pain.  Notwithstanding this, the Board notes that it 
is clear that the veteran's obesity has contributed to the 
veteran's limited range of motion and limitation of function 
which is not deemed compensable; however, the Board finds 
that the veteran's service-connected disability has a 
significant impact on his functional limitation due to pain.  
In light of such clinical observations, the Board finds that 
the veteran's lumbar spine disorder most closely approximates 
the criteria for a 40 percent evaluation under the provisions 
of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5292).  
Accordingly, the Board concludes that a 40 percent evaluation 
is now warranted.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45); however, the analysis in DeLuca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation for his lumbar spine disorder under Diagnostic 
Code 5292.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In summary for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence supports a 
rating of 40 percent for the veteran's lumbar spine disorder.


ORDER

A 70 percent rating for a left hip disorder, status post-
total hip replacement, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A 40 percent rating for a lumbar spine disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



